Citation Nr: 0419551	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  95-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the lumbar spine, L5-S-1, secondary to service-connected 
myositis of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent prior to 
March 17, 2003, for cervical myositis.

3.  Entitlement to a rating in excess of 20 percent from 
March 17, 2003, for cervical myositis. 

4.  Entitlement to a rating in excess of 10 percent prior to 
March 17, 2003, for myositis of the lumbar spine.  

5.  Entitlement to a rating in excess of 20 percent from 
March 17, 2003, for myositis and radiculopathy of the lumbar 
spine.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO assigned separate 
10 percent evaluations for cervical myositis and for myositis 
of the lumbar spine effective from May 1996.

This appeal was merged with an earlier appeal on an unrelated 
issue that was decided by the Board in a January 2001 
decision.  Also in that decision the Board remanded the 
issues of evaluation of myositis of the cervical spine and of 
myositis of the lumbar spine, each evaluated as 10 percent 
disabling, for additional development and adjudication by the 
RO.    

Most recently in a July 2003 rating decision the RO assigned 
a 20 percent evaluation for cervical myositis effective from 
March 2003, granted entitlement to service connection for 
lumbar radiculopathy and assigned a 20 percent evaluation for 
myositis and radiculopathy of the lumbar spine effective from 
March 2003.  A supplemental statement of the case on these 
issues was issued in January 2004.  In a January 2004 rating 
decision the RO denied entitlement to service connection for 
cervical radiculopathy as secondary to cervical myositis.  
Thereafter, the AOJ removed "lumbar radiculopathy" from the 
formal rating decision.

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter Court) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Service connection was granted for radiculopathy of the 
lumbar spine, L5-S1, related to service-connected myositis of 
the lumbar spine.  Proper severance was not conducted.  

2.  Prior to March 17, 2003, cervical myositis was manifested 
by the equivalent of moderate functional impairment.  

3.  Cervical myositis is manifested by moderate limitation of 
motion with no additional functional loss due to pain or 
other pathology.  Flexion of the cervical spine was 25 
degrees, the combined range of motion of the cervical spine 
was 160 degrees, and favorable ankylosis of the entire 
cervical spine was not shown.  

4.  Prior to March 17, 2003, myositis of the lumbar spine was 
manifested by slight limitation of motion and paravertebral 
muscle spasm with no additional functional loss due to pain 
or other pathology.

5.  From March 17, 2003, myositis of the lumbar spine is 
manifested by subjective complaints of pain, overall 
decreases in flexion, extension, lateral flexion, and 
rotation indicative of severe limitation of lumbar motion, 
with no additional functional loss due to pain or other 
pathology.  

6.  March 2003 VA examination findings show forward flexion 
of the lumbar spine was 30 degrees and ankylosis of the 
entire thoracolumbar spine was not shown.  


CONCLUSIONS OF LAW

1.  Service connection for L5-S1 radiculopathy proximately 
due to lumbar myositis is restored.  38 C.F.R. §§ 3.105, 
3.310 (2003).

2.  Prior to March 17, 2003, cervical myositis was 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Codes 
5021-5290 (prior to September 26, 2003).

3.  The criteria for a disability evaluation in excess of 20 
percent for cervical myositis are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.71a, Diagnostic Codes 5021-5290 (prior to September 
26, 2003), Diagnostic Codes 5021-5242 (effective September 
26, 2003).

4.  The criteria for a disability evaluation in excess of 10 
percent prior to March 17, 2003, for myositis of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic 
Codes 5021-5292 (prior to September 26, 2003).

5.  The criteria for a disability evaluation of 40 percent 
from March 17, 2003, for myositis of the lumbar spine are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Codes 5021-
5292 (prior to September 26, 2003), Diagnostic Codes 5021-
5242 (effective September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  

The Court's decision in Pelegrini II held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  Thus, it was impossible for VCAA notice to have 
been provided before that decision.  The Court noted that it 
did not hold that this type of case, in which pre-AOJ-
adjudication notice was not provided, must be returned to the 
AOJ for the adjudication to start all over; there was no 
nullification or voiding requirement of the initial AOJ 
decision.  In any event, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was, at 
worst, harmless error, for the reasons specified below. 

The veteran's claim for an increased evaluation for cervical 
and lumbar myositis was received in May 1996.  Thereafter, in 
a rating decision dated in November 1996, the RO assigned 
separate 10 percent evaluations for cervical myositis and for 
lumbar myositis.  Only after that rating action was 
promulgated, appealed and remanded by the Board, did the AOJ, 
in June 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and for the claimant to tell about any additional 
information or evidence that he wanted the RO to obtain for 
him.  

While the notice provided to the appellant in June 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

In any event, considering all the foregoing authorities as 
applicable to this case, the Board finds that the 
requirements of the VCAA have been satisfied in this matter.

The RO notified the veteran by a letter dated in June 2002 of 
the provisions of the VCAA.  Although the VCAA notice letter 
that was provided to the appellant did not specifically 
contain notification to submit any evidence in the veteran's 
possession that pertains to the claim, the "fourth 
element", this did not result in prejudicial error in this 
case.  38 C.F.R. § 3.159(b) (2003); see VAOPGCPREC 1-2004.  
The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The veteran was specifically notified by letter 
dated in June 2002 that VA would help to obtain all relevant 
evidence such as medical records, employment records, or 
records in the custody of a federal agency.  He was advised 
that it was his responsibility to submit information about 
the records so that the RO could request them from the person 
or agency that had them.  He was advised to provide a 
properly executed release so that VA could request the 
records for him.  He was advised of the evidence needed to 
substantiate his claim and of the evidence he needed to 
submit.  He was further advised to tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him. He was further advised to either tell VA 
about any additional evidence or send the evidence itself.   
In addition, in December 2002 the veteran was requested to 
complete, sign and return an authorization form for the RO to 
obtain records from a medical provider from whom he had 
received treatment.  

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by the November 1996 and July 2003 rating decisions, a 
November 1998 statement of the case and supplemental 
statements of the case issued in September 2000 and January 
2004.  The claimant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Thus, VA's duty 
to notify has been fulfilled.  See Quartuccio v. Principi, 
supra.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The RO secured VA medical 
records and the veteran was afforded VA examinations in 
November 1996, October 1998, and March 2003.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
no more than harmless error.   

The RO provided the veteran with notice of the revised 
regulations in the supplemental statement of the case in 
January 2004.  Thus, the Board finds that we may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In February 2004 the veteran wrote that he had reviewed the 
supplemental statement of the case dated in January 2004, he 
had no additional evidence to submit and requested that the 
RO certify his appeal and forward his file to the Board.

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to his 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter yet again.


II.  Factual background

After review of the service medical records and the report of 
the January 1986 C&P examination, in a June 1986 rating 
decision the RO granted service connection for cervical and 
lumbar myositis and assigned a noncompensable (zero percent) 
evaluation effective from September 1985.  

In May 1996 the veteran sought reevaluation of his claim and 
submitted a statement from Dr. R.N.T. that the veteran had 
multiple disorders that included back pain syndrome.

The veteran was afforded a VA C&P orthopedic examination in 
November 1996.  The veteran complained of a localized 
cervical pain with a heavy sensation in the arms.  He also 
reported low back pain with occasional loss of strength of 
the right leg with a history of falls.  He experienced 
numbness of the toes of both feet.  The back pain worsened 
upon resting for a long time or walking for long distances.  
The examination revealed no postural abnormalities of the 
back, and no fixed deformities of the back.  There was 
evidence of mild cervical and lumbar paravertebral muscle 
spasm.  Range of motion of the cervical spine was forward 
flexion and backward extension of 35 degrees; right and left 
lateral flexion was 30 degrees and rotation to the left and 
right was 55 degrees.  The range of motion of the lumbar 
spine was forward flexion of 70 degrees, backward extension 
of 20 degrees, left lateral flexion of 30 degrees, right 
lateral flexion of 35 degrees and rotation to the left and 
right of 35 degrees.  

In addition, there was no objective evidence of pain on 
motion on any movement of the cervical and lumbar spine.  
There was no muscle atrophy of upper or lower extremities.  
He had normal muscle strength in both arms and legs.  The 
biceps, triceps, brachioradialis muscle reflexes were +1 
bilaterally and symmetric.  The knee and ankle jerks were +2 
bilateral and symmetric.  He had a positive straight leg 
raising and Lasegue sign in both legs.  He had normal muscle 
strength in both upper and lower extremities.  There was no 
pathological reflex.  The diagnoses were cervical and lumbar 
myositis.  

After review of the November 1996 VA C&P examination report, 
in a November 1996 rating decision, the RO separated the two 
disabilities and assigned a 10 percent evaluation for 
cervical myositis and a 10 percent evaluation for myositis of 
the lumbar spine effective from May 1996.  

A private August 1997 MRI of the cervical spine revealed 
bulging C6-C7 disc and body hypertrophy encroaching upon the 
anterior spinal canal.  There was a small central 
subligamental C5-C6 disc protrusion.  An August 1997 CT of 
the lumbosacral spine revealed disc annular bulges at the L5-
S1, L4-L5 and L3-L4 interspaces.  

The veteran also had a private EMG and NCV examination in 
August 1997.  He gave a history of severe cervical, thoracic, 
and lumbosacral pain radiating to both upper and lower 
extremities with severe pain, weakness, numbness, and cramps 
at both upper and lower limbs and hands since several years 
earlier.  After testing, the diagnostic impression was severe 
bilateral C6, C7 radiculopathy; severe bilateral L5, S1 
radiculopathy; bilateral carpal tunnel syndrome; and 
bilateral thoracic outlet syndrome.  

The veteran was afforded a VA C&P examination of the spine in 
October 1998.  At the examination he reported a moderate 
cervical pain that radiated to the shoulders associated with 
numbness.  He also reported severe low back pain associated 
with numbness of the legs.  There was no bowel or bladder 
dysfunction.  At that time he was not taking any pain 
medications.  When he had severe pain, he took Flexeril.  

During the preceding year, he had 6 to 8 evaluations with a 
"RMS" specialist and had treatment with medications.  
Precipitating factors for flare-ups were lifting heavy 
objects and difficulty doing mechanics.  The flare-ups were 
alleviated by medications.  The examiner indicated that to 
estimate any additional limitation of motion or functional 
impairment during the flare-up was not applicable.  The 
veteran did not need to use crutches, brace, or a cane to 
walk.  There was no history of surgeries to the cervicolumbar 
area.  He never sought benefits from the State Insurance Fund 
for back pain.  With respect to his daily activities, he 
reported difficulty when getting dressed, lacing his shoes 
and bending.  

The range of motion findings for the cervical spine were 
forward flexion and backward extension of 30 degrees, lateral 
flexions of 40 degrees, and rotations of 55 degrees.  The 
range of motion findings for the lumbar spine were forward 
flexion of 60 degrees, backward extension of 35 degrees, 
lateral flexions of 35 degrees and rotations of 35 degrees.  
There was no painful motion on the cervicolumbar spine.  

With respect to additional limitation of the range of motion 
or function due to symptoms of pain, fatigue, weakness, or 
lack of endurance following repetitive use of during flare-
ups, the examiner noted:  "Within normal limits."

There was no objective evidence of pain on motion on all 
movements of the cervicolumbar spine.  There was no objective 
evidence of cervicolumbar paravertebral muscle spasm, 
weakness of the arms and legs or tenderness to palpation on 
cervicolumbar paravertebral muscles.  There was normal muscle 
strength of the arms and legs graded at 5/5.  There were no 
postural abnormalities of the back and no fixed deformities.  
The musculature of the back was within normal limits. 

The examination also revealed a normal gait cycle, no muscle 
atrophy of the arms and legs and a negative straight leg 
raising bilaterally.  He had diminished ankle jerks and knee 
jerks +1, bilaterally.  His biceps, brachioradialis, and 
triceps muscle reflexes were diminished +1 bilaterally.  

The diagnoses were cervicolumbar paravertebral myositis, 
severe bilateral C6-C7 radiculopathy and severe bilateral L5-
S1 radiculopathy per the August 1997 Electromyographic 
report; small central C5-C6 herniated nucleus pulposus and 
bulging disk C6-C7 by the August 1997 MRI of the cervical 
spine; and L3-L4, L4-L5, and L5-S1 bulging disk by the August 
1997 CT scan of the lumbar spine.

A VA medical examiner reviewed the claims file in June 1999 
and noted there was no evidence of treatment of a back 
condition from discharge up to 1996.  The VA doctor opined 
that with the available medical evidence, the cervical and 
lumbar degenerative disc disease were not etiologically 
related to the service connected disability.  The objective 
findings related to the service connected back condition were 
the muscle spasms only.  It was impossible to dissociate the 
subjective findings related to the service-connected back 
condition.  

Dr. F.L.S., a private physiatrist, wrote in November 2000 
that the veteran was initially evaluated in 1997 complaining 
of severe cervical and lumbar pain radiating to both upper 
and lower extremities with severe pain, weakness, numbness, 
cramps and dysesthesias at both upper and lower extremities 
since several years earlier while serving in the U. S. Army.  
Dr. F.L.S. included the results of the August 1997 testing 
mentioned above.  Dr. F.L.S. had treated the veteran every 
two to three months with medication without significant 
improvement.  He continued with active severe bilateral C5,C6 
radiculopathy; bilateral L5, S1 radiculopathy; bilateral 
carpal tunnel syndrome and bilateral thoracic outlet 
syndrome.  

As noted above, the Board remanded the claim in January 2001 
for further development.  

The veteran was afforded a VA C&P examination in March 2003.  
He complained of low back and neck pain and stiffness, mostly 
in the morning.  The veteran stated that his condition was 
worse since the last C&P evaluation and that the pain 
intensity had increased.  He complained of radiation of pain 
down his left arm and numbness in digits #4 and #5.  On a 
scale of 1 to 10, he evaluated his neck pain as 6 to 7 that 
occasionally increased to 9.  His neck pain was associated 
with turning his head or with heavy lifting.  

He described the intensity of the low back pain and the 
radiating pain to the lower extremities.  He also complained 
of numbness in the thighs, ankles and feet.  He denied fecal 
or urinary incontinence.  

A precipitating factor of his neck pain was shaving and 
medication alleviated the pain.  He also had difficulty doing 
his administrative job secondary to his neck and low back 
pain.  There were no associated features or symptoms.  The 
veteran could ambulate approximately half an hour without 
assistive devices.  He reported no unsteadiness of falls in 
the previous year and no use of assistive devices.  

The veteran described that he was independent to activities 
of daily living but needed assistance to dress, for example, 
with his shoes and socks.  He was not able to sit for long 
periods and had to stand and walk around during classes he 
attended.  He considered studying as his hobby and his low 
back pain and neck pain affected his ability to study.

Clinical findings were that the veteran ambulated with an 
erect posture with adequate position of his head over the 
trunk.  He had symmetry in appearance, symmetry in rhythm and 
spinal motion.  Cervical range of motion was flexion of 25 
degrees, extension of 25 degrees, lateral rotation right and 
left of 45 degrees, lateral bending right and left of 10 
degrees.  Lumbar range of motion was flexion of 30 degrees, 
extension of 10 degrees, lateral bending right and left of 15 
degrees.  

The examiner provided normal range of motion as follows:  for 
the cervical spine, flexion of 45 degrees, extension of 45 
degrees, lateral rotation right and left of 90 degrees, 
lateral bending right and left of 15 degrees.  Normal range 
of motion for the lumbar spine is 90 degrees flexion, 30 
degrees, extension, and 40 degrees lateral bending right and 
left.  

The examiner noted that the spine was painful on motion of 
the lumbar spine at flexion beginning at 10 degrees and 
ending at 30 degrees.  The examiner stated that the veteran 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance during the physical examination that day.  
The veteran was able to flex and extend his lumbar spine 
repetitively and to turn his head to the sides and up and 
down without complaint or pain during the physical 
examination.

The veteran had tenderness to palpation of the cervical 
paravertebral muscles, C5-C6 and also the lumbar 
paravertebral muscles L3-L4 and L5.  He had mild spasms at 
the same distribution.  There were no abnormalities of 
musculature of the back.  

Clinical findings of the neurological examination were that 
the veteran had intact sensation C5 to T1 dermatomes 
bilaterally.  In the lower extremities he had decreased 
sensation bilateral S1 and S2 dermatomes to pinprick and 
light touch.  The rest of the lower extremities L1 to L5 
dermatomes were intact to pinprick and light touch.  Manual 
muscle strength was 5/5, C5 to T1, and L1 to S1 myotomes 
bilaterally.  There was no atrophy of the upper extremities 
or lower extremities.  His deep tendon reflexes were +2 
biceps, triceps and brachioradialis, patellar, Achilles 
bilaterally.  The straight leg raise test, Lasegue's test and 
Spurling's test were negative.  There were no vertebral 
fractures.  The diagnoses were lumbar and cervical myositis 
and lumbar radiculopathy by EMG.  

The examiner reviewed the claims folder and summarized the 
pertinent service medical records and post-service medical 
records.  The examiner concluded that it was at least as 
likely as not that his lower extremity radiculopathy by EMG 
of L5-S1 was at least associated to his lumbar myositis.  
Lumbar radiculopathy found by EMG study of the left lumbar 
spine was at least as likely as not related to military 
service.  The examiner felt that the veteran's lumbar 
radiculopathy and findings of the lumbar MRI were felt to be 
related to his military service and to the service-connected 
lumbar myositis.

The examiner also stated that as shown in the service medical 
records, the cervical spine complaint was localized only to 
the neck with no complaints of radiation of pain to the upper 
extremities.  There was no other finding other than muscle 
spasms on the examination upon release from military service.  
The examiner did not find a nexus for the veteran's cervical 
radiculopathy or findings of cervical MRI, which could be 
related to his military service.  He concluded that the 
findings of cervical radiculopathy and cervical MRI findings 
were not felt to be related to military service.    

VA outpatient treatment records of multiple visits from April 
2001 to April 2003 include clinical findings that show the 
veteran's range of motion was intact, muscle tone was 
adequate and there were no deformities.  There was no gross 
motor and sensory deficit.  He had no musculoskeletal 
complaints.  General clinical findings included that he was 
ambulatory in no apparent distress.  In February 2003, a pain 
assessment was 0/10 on an intensity scale of 1-10.    

In a July 2003 rating decision the RO determined that the 
service-connected lumbar spine disorder included neurologic 
manifestations and granted service connection for 
radiculopathy of the lumbar spine.  The RO assigned a 20 
percent evaluation for myositis and radiculopathy of the 
lumbar spine L5-S1 effective the date of the VA examination 
in March 2003.  The evaluation was based on evidence showing 
moderate limitation of motion of the lumbar spine.  The RO 
determined that a compensable evaluation for neurologic 
manifestations was not warranted.  

The RO assigned a 20 percent evaluation for cervical myositis 
effective the date of the VA examination in March 2003 and 
deferred entitlement to service connection for cervical 
radiculopathy as secondary to cervical myositis.  

In September 2003, a VA examiner examined the claims file and 
discussed the medical evidence pertinent to the cervical 
spine.  The VA examiner opined that there was not enough 
evidence in the veteran's service medical record to establish 
that his cervical radiculopathy is a consequence of his 
service connected cervical myositis.  The VA examiner 
concluded that it was not as likely as not that the veteran's 
cervical radiculopathy was secondary or was the consequence 
of his cervical myositis.  

In a rating decision dated in January 2004, the RO denied 
entitlement to service connection for cervical radiculopathy 
as secondary to cervical myositis.  The January 2004 rating 
decision did not carry forward radiculopathy of the lumbar 
spine with the service-connected myositis of the lumbar 
spine.  


II.  Legal Criteria

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  To 
establish a claim for secondary service connection, a veteran 
must demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 4.1 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. 4.2, 4.41 (2003).  The Board 
notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. 3.102, 4.3 (2003).

Myositis should be rated on the limitation of motion of the 
affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5021 (2003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2):  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. Part 4, Diagnostic Code 
5003 (2003).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2003).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addressed evaluation of the spine.  In 2002, the evaluation 
criteria for diagnostic code 5293, intervertebral disc 
syndrome, were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  The amendment was effective on September 23, 2002.  

In 2003, the portion of the Musculoskeletal System that 
addressed disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  An omission 
was corrected by reinserting two missing notes.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The amendment and correction 
were effective September 26, 2003.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.)  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations). See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of VA General Counsel are binding on 
the Board).

Under the version of Diagnostic Code 5293, effective prior to 
September 23, 2002, a 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 prior to September 23, 2002). 

Under the version of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the regulations in effect prior to September 26, 2003, 
under Diagnostic Code 5290, slight limitation of the cervical 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical spine warrants a 20 percent 
evaluation.  Severe limitation of motion of the cervical 
spine warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2003).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).  

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven diagnostic codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, 
Diagnostic Code 5242, that will ordinarily be evaluated under 
the general rating formula for diseases and injuries of the 
spine except when X-ray findings, as discussed under 
diagnostic code 5003, are the sole basis of its evaluation.  
Under the amended regulations, new diagnostic codes were 
assigned for conditions already in the Schedule, that 
included, 5237 for lumbosacral strain and 5243 for 
intervertebral disc syndrome.  

The General Rating Formula:  With or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, the general rating formula provides that 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation; unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation; 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent evaluation.  

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warrant a 60 percent evaluation; 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months 
warrant a 40 percent evaluation; incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrant a 20 percent 
evaluation and incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months warrant a 10 percent evaluation.  

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.   

See 68 Fed. Reg. 51,454-458 (August 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 


Analysis 

Service connection for radiculopathy of the lumbar spine, L5-
S1 

The veteran seeks service connection for radiculopathy of the 
lumbar spine, L5-S1, claimed as secondary to myositis of the 
lumbar spine.  The Board is aware that in a July 2003 rating 
decision the RO determined that the service-connected lumbar 
spine disorder included neurologic manifestations and granted 
service connection for radiculopathy of the lumbar spine L5-
S1.    

In a rating decision dated in January 2004, the RO did not 
carry forward radiculopathy of the lumbar spine with the 
service-connected myositis of the lumbar spine.  The Board is 
not certain as to the reason for this, whether it was 
inadvertence, or a failed attempt at severance of service 
connection.  In any case, as the latest rating decision does 
not show a decision of the issue of radiculopathy of the 
lumbar spine, L5-S1, the issue is before the Board for 
consideration.  Since service connection was established and 
not properly severed, the grant is restored.  38 C.F.R. 
§ 3.105 (2003).  

Increased evaluations-cervical and lumbar myositis

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to consideration of each 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of that change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  

In May 1996, the veteran requested a reevaluation of the 
cervical and lumbar myositis.  The veteran was afforded a VA 
C&P examination of the spine in November 1996.  After review 
of the examination report, the RO rated the disabilities 
separately and assigned a 10 percent rating for cervical 
myositis and a 10 percent rating for myositis of the lumbar 
spine effective from May 1996.  The veteran disagreed and 
initiated this appeal.  

As previously noted, during the pending appeal the RO 
assigned a 20 percent evaluation for cervical myositis and a 
20 percent evaluation for myositis of the lumbar spine 
effective March 17, 2003, the date of a VA examination.  
Accordingly, the issues are now characterized as entitlement 
to a rating in excess of 10 percent prior to March 17, 2003, 
and entitlement to a rating in excess of 20 percent from 
March 17, 2003, for service-connected cervical myositis and 
for myositis of the lumbar spine.

As noted above, during the pending appeal the regulations for 
disorders of the spine were amended effective September 26, 
2003.  Under both versions, evaluation of myositis is under 
Diagnostic Code 5021 which is to be rated on limitation of 
motion of the affected part(s) as degenerative arthritis.  


Cervical myositis

Under both the prior and amended versions of the regulations 
for evaluation of disorders of the spine, evaluation of 
cervical myositis is under Diagnostic Code 5021 which is to 
be rated on limitation of motion of the affected part(s) as 
degenerative arthritis.  Prior to September 26, 2003, 
evaluation was under Diagnostic Codes 5021-5290 for cervical 
myositis.  The RO awarded a 10 percent evaluation based on 
slight limitation of the cervical spine effective from May 
1996 and during the pending appeal assigned a 20 percent 
evaluation based on moderate limitation of motion of the 
cervical spine effective from March 17, 2003.  In essence, 
the AOJ has assigned a staged rating.  The Board disagrees 
and finds that the condition has not significantly changed 
and that a uniform rating is warranted.

It is clear that there is some conflicting evidence.  At 
times, it was reported that there was no pain on motion.  
However, there was limited motion.  More importantly, there 
was objective evidence of cervical spasm.  In such case, the 
Board accepts that there was painful motion at that time.  
Furthermore, if rated by analogy to strain, the disorder more 
closely approximates moderate functional impairment.  
38 C.F.R. § 4.71a, Diagnostic Codes 5290-5295.  However, an 
evaluation in excess of 20 percent is not warranted during 
any part of the appeal period.  

Evidence of record shows that cervical range of motion at the 
November 1996 VA C&P examination was forward flexion and 
backward extension of 35 degrees; right and left lateral 
flexion was 30 degrees and rotation to the left and right was 
55 degrees.  The veteran complained of a localized cervical 
pain with a heavy sensation in the arms; however, there was 
no objective evidence of pain on motion on any movement of 
the cervical spine.  He had normal muscle strength in the 
upper extremities.  

At the time of the October 1998 VA C&P examination range of 
motion findings were forward flexion and backward extension 
of 30 degrees, lateral flexions of 40 degrees, and rotations 
of 55 degrees.  There was no objective evidence of pain on 
motion.  

The clinical findings at the March 2003 VA examination showed 
cervical range of motion was flexion of 25 degrees, extension 
of 25 degrees, lateral rotation right and left of 45 degrees, 
lateral bending right and left of 10 degrees.  Based on the 
examination report, the RO awarded a 20 percent evaluation 
effective from March 17, 2003, the date of the examination.  
Under the regulations in effect prior to September 26, 2003, 
these findings show no more than moderate limitation of 
motion.  

Under the amended regulations, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees or the combined range of motion of the cervical 
spine not greater than 170 degrees warrants a 20 percent 
evaluation.  For a 30 percent evaluation, forward flexion of 
the cervical spine must be 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  Based on the March 
2003 VA examination findings showing forward flexion of the 
cervical spine of 25 degrees and all other examination 
reports, a 30 percent evaluation is not warranted under the 
amended regulations.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code provides a basis for higher evaluation for 
the cervical spine disability.  As there is no evidence that 
the veteran's cervical spine is ankylosed, or has ever been 
fractured, 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5287 
(prior to September 26, 2003) and Diagnostic Code 5235 (as of 
September 26, 2003) are not for application.  There is 
medical evidence of disc disease of the cervical spine and 
radiculopathy, however, a medical opinion states that this is 
not related to the service-connected myositis of the cervical 
spine disability.  Therefore Diagnostic Code 5293 is not for 
application.


Myositis of the lumbar spine

The veteran seeks an increased evaluation for myositis of the 
lumbar spine.  In this issue, the AOJ assigned a staged 
rating.  The Board has reviewed all the evidence of record 
and agrees that there was a significant change in the 
veteran's functional impairment and that a uniform rating is 
not warranted.  

As noted above, under both the prior and amended regulations, 
evaluation of lumbar myositis is under Diagnostic Code 5021 
which is to be rated on limitation of motion of the affected 
part(s) as degenerative arthritis.  Prior to September 26, 
2003, evaluation was under Diagnostic Codes 5021-5292 for 
lumbar myositis.  The RO awarded a 10 percent evaluation 
based on slight limitation of the lumbar spine effective from 
May 1996 and during the pending appeal assigned a 20 percent 
evaluation based on moderate limitation of motion of the 
lumbar spine effective from March 17, 2003.  The Board notes 
that although in the July 2003 rating decision the 20 percent 
evaluation assigned for the veteran's lumbar spine disability 
was assigned under Diagnostic Codes 5021-5293 (as of 
September 26, 2003, Diagnostic Code 5243), in the text of the 
rating decision, the RO noted that an evaluation of 20 
percent was granted for moderate limitation of motion of the 
lumbar spine based on the range of motion and medical 
observation reported on the VA examination in March 2003.  
The RO further noted that a compensable evaluation was not 
warranted based upon the neurologic manifestations shown.  

Evidence of record shows that lumbar range of motion at the 
November 1996 VA C&P examination was forward flexion of 70 
degrees, backward extension of 20 degrees; left lateral 
flexion of 30 degrees, right lateral flexion of 35 degrees 
and rotation to the left and right of 35 degrees.  There was 
no objective evidence of pain on motion on any movement of 
the lumbar spine.  There was evidence of mild lumbar 
paravertebral muscle spasm.  There were no postural 
abnormalities or fixed deformities of the back.  He had 
normal muscle strength in the lower extremities.  These 
findings warrant no more than a 10 percent evaluation, 
showing slight limitation of motion.

At the time of the October 1998 VA C&P examination range of 
motion findings of the lumbar spine were forward flexion of 
60 degrees, and backward extension, lateral flexions and 
rotations of 35 degrees.  There was no objective evidence of 
pain on motion, lumbar paravertebral muscle spasm, weakness 
of the legs and no tenderness to palpation on lumbar 
paravertebral muscles.  These findings warrant no more than a 
10 percent evaluation, showing slight limitation of motion.  

Based on the November 1996 and October 1998 VA C&P 
examination clinical findings regarding range of motion of 
the lumbar spine, the Board finds that overall the decreases 
in range of motion of the lumbar spine disability are 
indicative of slight limitation of motion or slight 
functional impairment even when his mild spasm is considered 
and warrant assignment of a 10 percent disability evaluation 
under Diagnostic Code 5292.  Additional functional loss due 
to pain or other pathology from his lumbar spine disability 
was not shown.

The clinical findings at the March 2003 VA examination showed 
range of motion of the lumbar spine was flexion of 30 
degrees, extension of 10 degrees, lateral bending right and 
left of 15 degrees.  Objective evidence did not show 
additional limitation by pain, fatigue, weakness or lack of 
endurance.  Other findings were tenderness to palpation of 
the lumbar paravertebral muscles L3-L4 and L5 and mild 
spasms.  These findings show severe limitation of motion of 
the lumbar spine and under the regulations in effect prior to 
September 26, 2003, warrant a 40 percent disability 
evaluation under Diagnostic Codes 5021-5292.  

The Board notes that service connection has been established 
and now restored for radiculopathy.  Neurologic deficits may 
be separately rated under either the new or old criteria.  
However, the most probative evidence establishes that he does 
not have significant neurologic impairment and separate 
evaluations are not warranted.  

Under the amended regulations, for a 40 percent evaluation, 
forward flexion of the lumbar spine must be 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  For a 50 percent evaluation there must be unfavorable 
ankylosis of the entire thoracolumbar spine, and for a 100 
percent evaluation there must be unfavorable ankylosis of the 
entire spine.  Based on the March 2003 VA examination 
findings showing forward flexion of the lumbar spine of 30 
degrees, a 40 percent evaluation and no greater is warranted 
under the amended regulations, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021-5242 (effective September 26, 2003).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence did not show that this case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board concludes that referral of this case to 
the Under Secretary or the Director, Compensation and Pension 
Service, for assignment of an extraschedular evaluation is 
not warranted.


ORDER

Service connection for radiculopathy of the lumbar spine, L5-
S1, secondary to service-connected myositis of the lumbar 
spine is restored.

Entitlement to a 20 percent rating prior to March 17, 2003, 
for cervical myositis is granted, subject to regulatory 
criteria applicable to payment of monetary awards.

Entitlement to a rating in excess of 20 percent  for cervical 
myositis is denied.

Entitlement to a rating in excess of 10 percent prior to 
March 17, 2003, for myositis of the lumbar spine is denied.

Entitlement to a 40 percent disability rating from March 17, 
2003, for myositis of the lumbar spine is granted, subject to 
regulatory criteria applicable to payment of monetary awards.  







	                     
______________________________________________
	H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



